                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

INGER SHANAH FISCHMAN,                                )
                                                      )
                                       Plaintiff,     )
                                                      )
                         v.                           )        No. 1:19-cv-03202-TWP-DLP
                                                      )
MEGAN SMITHERS, BRADLEY COOPER,                       )
TRAVIS WOMPLER, and D. F.,                            )
                                                      )
                                       Defendants.    )

                           ENTRY DISMISSING ACTION AND
                        DIRECTING ENTRY OF FINAL JUDGMENT

       In the Entry of August 6, 2019, the Court screened the Complaint and explained that it is

subject to dismissal for lack of jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) because of a

lack of federal question jurisdiction or diversity jurisdiction as well as prosecutorial and qualified

immunity (Filing No. 4). The Court gave the Plaintiff an opportunity to amend her Complaint no

later than September 6, 2019, and show cause why this case should not be dismissed because of a

lack of subject-matter jurisdiction.

       On August 21, 2019, the Plaintiff filed a notice, explaining that she could not provide the

Court with supporting evidence and documents because they were her only copies, and she asked

the Court for guidance on responding to the Show Cause Order (Filing No. 5). On August 26,

2019, the Court provided the requested guidance and informed Plaintiff that she did not need to

file any supporting evidence or documents, but she needed to file an amended complaint no later

than September 6, 2019, that established jurisdiction in this Court (Filing No. 7).

       On September 6, 2019, Plaintiff filed a two-page statement providing a few additional facts

relating to her claim asserted in the Complaint (Filing No. 8). Having again pled the same deficient
allegations, Plaintiff has failed to show cause why this case should not be dismissed for lack of

subject-matter jurisdiction. Accordingly, for the reasons discussed in the screening Entry (Filing

No. 4), this action is dismissed for lack of jurisdiction. See 28 U.S.C. § 1915(e)(2)(B). Final

judgment consistent with this Entry will be issued under separate order.

       SO ORDERED.



       Date:    10/28/2019




Distribution:

Inger Shanah Fischman
Inmate No. 412083
Johnson County Jail
P.O. Box 609
Franklin, IN 46131




                                                2
